—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Giaccio, J.), rendered July 8, 1996, convicting him of escape in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit (see, People v Pena, 50 NY2d 400, cert denied 449 US 1087; see also, People v Suitte, 90 AD2d 80).
Joy, J. P., Krausman, Florio and Luciano, JJ., concur.